Per Curiam,.

Appellant contends that the sale of linen and laundry materials to a non-profit corporation, to he used in providing a laundry and linen service for the exclusive use of the member hospitals which incorporated, control and direct it, and of other subscriber institutions all of which operate non-profit hospitals or non-profit homes for the elderly, is not subject to the sales or use tax in this state.
Appellant’s contention is premised upon R. C. 5739.-02 (B) (12), which provides:
“(B) The tax does not 'apply to the following:
* *
“(12) Sales of tangible personal property to churches and to organizations not for profit operated exclusively for charitable purposes in this state, no part of the net income of which inures to the benefit of any private shareholder or individual and no substantial part of the activities of which consist of carrying on propaganda or otherwise attempting to influence legislation.
“Charitable purposes means the relief of poverty, the improvement of health through the alleviation of illness, disease, or injury, the operation of a home for the aged, as defined in section 5701.13 of the Revised Code, the promotion of education by an institution of learning which maintains a faculty of qualified instructors, teaches regular continuous courses of study, and confers a recognized diploma upon completion of a specific curriculum, or the promotion of education by an organization engaged in carrying on research in, or the dissemination of scientific and technological knowledge and information primarily for the public.
“Nothing in this division shall be deemed to exempt sales to any organization for use in the operation or carrying on of a trade or business.”
The General Assembly prescribes the requisite standard for determining the scope of “charitable purposes” relative to exemption from state sales taxation, and a statute granting exemption therefrom must be strictly construed. Lutheran Book Shop v. Bowers (1955), 164 Ohio St. 359, *155362, 131 N. E. 2d 219. Exemptions are recognized only upon the showing that that which is claimed to be exempt falls clearly within the express meaning of the statute granting the exemption. The General Assembly encourages certain activities through the grant of tax-exempt status, but tax exemption is in derogation of the rights of all taxpayers and necessarily shifts a heavier tax burden upon the nonexempt. Ohio Children’s Society v. Porterfield (1971), 26 Ohio St. 2d 30, 32-33, 268 N. E. 2d 585.
Appellant submits that its relationship to the health care functions of the institutions it serves is so immediate, intertwined and necessary, that it effectively engages in the alleviation of illness, disease or injury. Appellant avers that the statutory definition includes activity having as its exclusive purpose the improvement of health, even if only indirectly.
Notwithstanding the proposition that the institutional consumers of appellant’s services may engage exclusively in charitable purposes under R. C. 5739.02(B) (12), appellant’s own functions fail the test established therein. Appellant’s laundry and linen service in itself neither improves health through alleviating illness, disease or injury, nor constitutes managing a home for the aged.
The decision of the Board of Tax Appeals, being neither unreasonable nor unlawful, is affirmed.

Decision affirmed.

O’Neill, C. J. Herbert, Celebrezze, P. Brown and Sweeney, JJ., concur.
McCormac and Locher, JJ., dissent.
McCormac, J., of the Tenth Appellate District, sitting for W. Brown, J.